DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Upon further consideration, the amendments to claims 10-15, 17, and 26 have overcome the previous rejection.
The previous rejection of claims 1, 3, 4, 6, 9, 22, 24, and 25 has been modified to address the amendments made.  
A claim objection to claim 22 remains and a new objection to claim 25 is made due to the amendments made.
Claim Objections
Claims 22 and 25 are objected to because of the following informalities:  
CLAIM 22:
In line 5, replace “drain” with --gate-- to reflect the invention as seen in Figure 3 with regard to zener diode 304 and transistor 302.
CLAIM 25:
In line 4, replace “second current terminal” with --drain-- to reflect the invention as seen in Figure 3 with regard to transistor 302 and capacitor 314.
In line 7, replace “second current terminal” with --drain--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddleman (7,342,328).
In re Claim 1, Eddleman teaches a circuit as seen in Figure 4, comprising: 
a switch (switch seen connected between 38 and “GATE”) coupled between a first node (where 36 and 38 meet) and a second node (“GATE”), the first node configured to receive a bias voltage (38, col 6 lines 50-57); 
a first transistor (N3) having a gate terminal, a drain terminal coupled to the second node, and a source terminal coupled to a ground terminal; 

and a comparator (48) having a first input coupled to the second node, a second input coupled to a fourth node (“ON”, connected via Vcc and 42), and an output coupled to the first input of the logic gate (via OR gate);
a resistor (top resistor of 42) having a first resistor terminal (bottom terminal) and a second resistor terminal (top terminal), the first resistor terminal coupled to the fourth node (as seen in Figure 4);
a second transistor (N2) having a second gate, a second drain, and a second source, the second source coupled to the second resistor terminal (physically coupled via remaining body of N2).
In re Claim 3, Eddleman teaches a second resistor (bottom resistor of 42) having a third resistor terminal (top terminal) coupled to the fourth node (“ON”) and a fourth resistor terminal (bottom terminal) coupled to the second gate (via ground and capacitor 34).
In re Claim 9, Eddleman teaches that a pre-emphasis signal is received at the third node from a controller (44, 52, 54, 56, and NOR gate connected to 54), and wherein the switch is controlled by a control signal received from the controller (col 7 lines 20-30).
Claim(s) 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (2008/0205100).
In re Claim 22, Sakamoto teaches a circuit as seen in Figure 20 comprising: a transistor (9) having a drain, a source, and a gate; a Zener diode (154) having a first cathode and a first anode, the first anode coupled to the source (as seen in Figure 20) and the first cathode coupled to the control terminal (via 156); a first resistor (158) having a first resistor terminal (upper terminal) and a second resistor terminal (lower terminal), the first resistor terminal coupled to the gate (as seen in Figure 20); a second resistor (150) having a third resistor terminal (right terminal) and a fourth resistor terminal (left terminal), the third resistor terminal coupled to the first resistor terminal (as seen in Figure 20); and a diode (164) having a second cathode and a second anode, the second anode coupled to the second resistor terminal (as seen in Figure 20) and the second cathode coupled to the fourth resistor terminal (physically coupled via 160).
In re Claim 24, Sakamoto teaches a third resistor 166 having a fifth resistor terminal (upper terminal) and a sixth resistor terminal (lower terminal), the fifth resistor terminal coupled to the drain (via 40, 80, 120, and 22) and the sixth resistor terminal coupled to a ground terminal 1 (paragraph 41) (via 164 and 10). 
In re Claim 25, Sakamoto teaches wherein the Zener diode is a first Zener diode, the circuit further comprising: a capacitor (152) having a first capacitor terminal (left terminal) and a second capacitor terminal (right terminal), the first capacitor terminal coupled to the drain (via 40, 80, 120, and 22) and the second capacitor terminal coupled to a ground terminal (via 158 and 10); and a second Zener diode (156) having a third anode and a third cathode, the third cathode coupled to the drain (via 152, 40, 80, 120, and 22) and the third anode coupled to the ground terminal (via 158 and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddleman (7,342,328) in view of Elliot (2018/0205220).
In re Claim 4, Eddleman fails to teach placing a second resistor between the second node (“GATE”) and the second gate of N2.
Elliot teaches placing a resistor 316 between the gate of pass transistor 306 and a node receiving a gate signal (i.e., the second node) to limit any excessive current flow to the gate (paragraph 42).  It would have been obvious to .  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddleman (7,342,328) in view of Kawamura (2018/0026458).
In re Claim 6, Eddleman teaches a master power supply 33 as seen in Figure 4 that provides the Vcc voltage (col 7 lines 4-10).  Furthermore, Zoebl (DE 3842169 w/ Abstract) demonstrates in Figure 1 that though not explicitly shown in Eddleman, active circuitry such as logic circuits and comparators are known in the art to require a Vcc supply voltage.  Eddleman does not specifically teach the diode, capacitor, and regulator as claimed.
Kawamura teaches a power supply circuit 30 to supply a Vcc voltage as seen in Figure 1 comprising a diode (D22) having an anode coupled to a sixth node and a cathode coupled to a seventh node; a capacitor (31) coupled between the seventh node and the ground terminal; and a regulator (32) having an input coupled to the seventh node and an output coupled to an eighth node (paragraphs 47-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the diode, capacitor, and regulator as taught by Kawamura, since Kawamura demonstrates that the components can be arranged as claimed to provide a concrete circuit arrangement to serve as the power supply circuit 33 of Eddleman. 
Allowable Subject Matter
Claims 10-15, 17, and 26 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 10, Eddleman teaches a system as seen in Figure 4, comprising: 
	a power supply (33) coupled to a first node (40); 
a load (implied) coupled to a second node (“VMASTER”); 
a first n-type field-effect transistor (N2) having a first gate terminal coupled to a third node (“GATE” terminal), a first drain terminal coupled to the first node and a first source terminal coupled to the second node; 
turn-off circuitry (N3, 48, 52-54) coupled to the gate terminal of the first nFET and configured to turn off the first nFET when a fault occurs in the system (col 7 line 59 - col 8 line 20) comprising:

a logic gate (53 having a logic circuit output, a first logic input and second logic input, the logic output coupled to the second gate (via 54);
a comparator (48) having an output, a first input, and a second input, the output coupled to the first logic input (via 48) and the first comparator input coupled to the second drain; 
and a controller (52) coupled to the second logic input of 53.
Eddleman further teaches that master power supply 33 as seen in Figure 4 provides the Vcc voltage (col 7 lines 4-10), but does not specifically teach a battery or a resistor coupled to the third node.
Kawamura (2018/0026458) teaches a power supply circuit 30 to supply a Vcc voltage at a first node, wherein the power supply circuit receives voltage from a battery 50 as seen in Figure 1 (paragraphs 47-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a battery and power supply circuit as taught by Kawamura, since Kawamura demonstrates that the components can be arranged as claimed to provide a concrete circuit arrangement to serve as the power supply circuit 33 of Eddleman. 
However, Eddleman as modified by Kawamura fails to teach a resistor coupled between the second comparator input (i.e., Vcc) of 48 and the first source of N2.  
Claims 11-15, 17, and 26 are allowed due to their dependence on claim 10.
 In re Claim 23, Sakamoto fails to teach a Schmitt trigger or inverter as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        11/6/21